DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Wernli, Reg. No. 63,173, on 2/12/2021.
The application has been amended as follows: 
Claims 10 and 19-22 are canceled.
Claim 1 is amended to recite (in entirety):
“A server tray package, comprising:	
	a motherboard assembly that comprises a plurality of data center electronic devices, the plurality of data center electronic devices comprising at least one heat generating processor device;
	a vapor chamber mounted on and in conductive thermal contact with the at least one heat generating processor device, the vapor chamber comprising a housing that defines an inner volume and encloses a working fluid; and	
a liquid cold plate assembly that comprises a top portion mounted to at least one of the 
	wherein the vapor chamber comprises a heat transfer layer positioned on top of the housing and within the cooling liquid flow path.”
Claim 11 is amended to recite (in entirety):
“A method for cooling heat generating devices in a data center, comprising:	
circulating a flow of a cooling liquid to a server tray package that comprises:	
	a motherboard assembly that comprises a plurality of data center electronic devices, the plurality of data center electronic devices comprising at least one heat generating processor device;	
	a liquid cold plate assembly that comprises a top portion; and	
	a vapor chamber that forms a base portion of the liquid cold plate assembly, the top portion mounted to at least one of the vapor chamber or the motherboard assembly;	
circulating a flow of a cooling liquid into an inlet port of the heat transfer member;	
receiving heat from the plurality of data center electronic devices into a heat transfer fluid enclosed within a housing of the vapor chamber to vaporize at least a portion of the heat transfer fluid;	
transferring heat from the vaporized heat transfer fluid, to a plurality of wicking structures positioned in a top half of the inner volume, and into the cooling liquid circulating through a cooling liquid flow path;	
transferring heat from the plurality of wicking structures through a heat transfer layer 
circulating the flow of the cooling liquid from the inlet port through the cooling liquid flow path defined through the heat transfer member and formed on the top surface of the housing of the vapor chamber to transfer heat from the vaporized portion of the heat transfer fluid into the cooling liquid; and	
circulating the heated flow of the cooling liquid from the cooling liquid flow path to an outlet port of the heat transfer member.”
New Claims 23-27 are added:
23. 	The server tray package of claim 7, wherein the vapor chamber comprises a plurality of fins positioned in a bottom half of the inner volume.
24. 	The server tray package of claim 23, wherein the vapor chamber comprises a plurality of wicking structures positioned in a top half of the inner volume.
25. 	The method of claim 12, wherein circulating the flow of the cooling liquid through the cooling liquid flow path defined through the heat transfer member comprises circulating the cooling liquid through a plurality of flow channels defined by a plurality of heat transfer surfaces enclosed within the cooling liquid flow path and formed on the top surface of the vapor chamber.
26. 	The method of claim 25, wherein receiving heat from the plurality of data center electronic devices into the heat transfer fluid enclosed within the housing of the vapor chamber to vaporize at least the portion of the heat transfer fluid comprises:	
receiving heat from the plurality of data center electronic devices into a plurality of portions of the heat transfer fluid enclosed within respective fluidly independent chambers within 
27. 	The method of claim 17, wherein the portions of the heat transfer fluid vary in at least one of composition or amount.

Terminal Disclaimer
The terminal disclaimer filed on 12/15/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on app. no. 16139377 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-9, 11-18, and 23-27 (renumbered 1-22) allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-9, 11-18, and 23-27, the allowability resides in the overall structure of the device/entirety of the method as recited in independent claims 1 and 11, for the same reasons as indicated for claims 10 and 20 in the previous Office Action.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB R CRUM/Examiner, Art Unit 2835